Citation Nr: 9919143	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and M.S.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1979 to February 
1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO rating decision that denied service 
connection for major depression and PTSD.  

In March 1997, the veteran submitted claims for service 
connection for disorders of the feet, back, neck, and 
neurological deficits due to head trauma.  These claims have 
not been adjudicated by the RO and will not be addressed by 
the Board.  These claims are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his current psychiatric disorder, first 
shown long after service, to an incident of service.

2.  PTSD is not shown.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that the claim for service 
connection for a psychiatric disability, including PTSD, is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on VA to assist him further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

A review of the evidence in the veteran's claims folder shows 
that this is a rebuilt claims folder and that the veteran's 
service medical records, other than dental records, are not 
available for review.  The post-service medical records do 
not demonstrate the presence of a psychiatric disability, 
variously classified to include major depression, paranoid 
schizophrenia, depression, and polysubstance abuse until 
1993.  The post-service medical records do not link the 
veteran's current psychiatric condition to an incident of 
service.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.

The veteran and M.S. testified at a hearing before the 
undersigned in March 1999.  M.S. testified to the effect that 
the veteran was being treated at his medical facility, that 
he had been receiving psychiatric treatment since 1995, and 
that his diagnosis was paranoid schizophrenia.  The veteran's 
testimony was to the effect that he was treated in the 
emergency room of a base hospital in Italy for suicidal 
ideations, but that he was not hospitalized.  More 
specifically, he denied that he had ever spoken to medical 
personnel, who might have made a record, about his 
psychiatric symptoms.  He stated that he began hearing voices 
in 1983, but that he was never treated for psychiatric 
problems by the service department while in service.  His 
testimony was to the effect that his current psychiatric 
condition had its onset in service.  The testimony of M.S. 
does not indicate the presence of a psychiatric disability 
until 1995 and does not link the veteran's current 
psychiatric disability to service, and the lay testimony of 
the veteran is not sufficient to support a claim for service 
connection of a disability based on causation or to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has asked that special consideration be given his 
testimony under 38 U.S.C.A. § 1154(b), as his service in the 
82nd Airborne Division was so stressful as to be comparable 
to combat.  However, the veteran served in peacetime, not in 
combat.  Moreover, he testified that he never shared his 
symptoms with medical personnel (or others, other than a 
sergeant whose name he could not remember) who might have 
made a written record.  Thus the fact that his service 
medical records are unavailable is irrelevant, as there would 
be no record of psychiatric symptoms.  Finally, section 
1154(b) does not satisfy the nexus requirement of Caluza, 
supra.  Clyburn v. West, 12 Vet. App. 296 (1999).

In this case, there is no competent (medical) evidence 
linking the veteran's current psychiatric condition to an 
incident of service, and there is no evidence showing the 
presence of PTSD.  A claim is not well grounded where there 
is no medical evidence of the claimed condition.  Caluza, 7 
Vet. App. 498.  Hence, the claim for service connection for a 
psychiatric disability, including PTSD, is not plausible and 
it must be denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a psychiatric disability, including PTSD, on 
the merits and finds no prejudice to the veteran in appellate 
denial of the claim as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for a psychiatric disability at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).




ORDER

The claim for service connection for a psychiatric 
disability, including PTSD, is denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

